TERMINATION AGREEMENT




between

ELIZABETH ARDEN INTERNATIONAL Sari


28, chemin de Joinville
CH-1216 Cointrin

(hereinafter "ARDEN")  






as party of the first part

 

and


 

Mr. Dirk Trappmann


18 Route du Château
CH-1185 Mont-sur-Rolle

(hereinafter "Mr. TRAPPMANN")  




as party of the second part




WHEREAS,

ARDEN has terminated on August 7th, 2013 the employment of Mr. TRAPPMANN
effective November 30, 2013;  

WHEREAS,

the parties desire to enter into this Termination Agreement ("Agreement") to
define the consequences of such termination and their respective rights and
obligations, including for the period from execution of this Agreement by both
parties until November 30, 2013 (the "Transition Period");  

NOW THEREFORE,

in consideration of the promises and terms set forth in this Agreement and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:  

Article 1

 

Mr. TRAPPMANN accepts the termination of his employment agreement effective
November 30th, 2013 in accordance with the terms of this Agreement.


Mr. TRAPPMANN recognizes that he concludes this Agreement with ARDEN after
having received a sufficient period of time to review and consult Swiss legal
counsel.

 

Article 2

 

The recitals set forth above are incorporated into and made a part of this
Agreement.



 

[initials]   1





ARDEN agrees to release Mr. TRAPPMANN of his obligation to report to work from
the date of the execution of the present Agreement until the end of the
Transition Period, providing that Mr. TRAPPMANN remains available by phone to
ARDEN for any question ARDEN may have in relation with ARDEN business.

 

Mr. TRAPPMANN will therefore be permitted to spend all of his time to interview
and research new job opportunities.

   

Furthermore, ARDEN agrees:

 

a)

to continue to pay Mr. TRAPPMANN his current base salary in accordance with
ARDEN's normal pay practices, including his pro-rated 13th month salary through
the Transition Period;

   

b)

to pay to Mr. TRAPPMANN his monthly salary of November 2013 together with his
pro rated part of his 13th month salary on November 25, 2013;

   

c)

that Mr. TRAPPMANN will receive his normal employee benefits (i.e. car allowance
and contribution to his health insurance) through the Transition Period;

   

d)

that Mr. TRAPPMANN will be permitted to exercise any outstanding stock options
that are vested as of November 30th, 2013 provided that such exercise occurs no
later than February 28th, 2014. Mr. TRAPPMANN is entitled to vest in any
restricted stock that vests on or before November 30th, 2013;

 

Mr. TRAPPMANN will not be entitled to any bonus pay-out related to the Fiscal
Year 2014.

 

Article 3

 

During the Transition Period, Mr. TRAPPMANN will remain contactable by phone to
assist in the hand-over of the International Business Unit. To the extent Mr.
TRAPPMANN satisfactorily fulfils the above-referenced responsibilities for ARDEN
through the Transition Period, and provided that any illness or incapacity to
work during the Transition Period will not extend the final term of employment
beyond November 30th, 2013, and in addition to the consideration set forth in
Article 2, ARDEN agrees:

 

(i)    to give Mr. TRAPPMANN on January 15th, 2014 a lump-sum gross amount
corresponding to one year of Mr. TRAPPMANN's current base annual salary (less
any applicable withholdings) to assist in his transition to a new job
opportunity;

   

(ii)    to pay Mr. TRAPPMANN on January 15th, 2014 a lump sum gross amount
corresponding to 12 months of his current car and medical allowances (less
applicable withholdings);

   

(iii)   to provide the payments set forth in Article 9; and

   

(iv)   to provide the benefit set forth in Article 10.

 

[initials]   2



Article 4

 

Should Mr. TRAPPMANN decide to leave employment with ARDEN prior to the end of
the Transition Period, ARDEN will nevertheless pay his normal salary, health
insurance premiums and car allowances until November 30th, 2013 and his
pro-rated thirteenth salary for 2013. ARDEN will also pay to Mr. TRAPPMANN the
lump sum gross amount mentioned in Articles 3 (i) and 9. However, in such an
eventuality, it is expressly stated however, that unless otherwise agreed by
Arden, Mr. TRAPPMANN will not be entitled to the payments and benefits mentioned
in Articles 3 (ii) and 10.

 

Article 5

 

As Mr. TRAPPMANN is released from the obligation to work during the Transition
Period, he shall take any remaining vacation during the Transition Period.

 

Article 6

 

Mr. TRAPPMANN shall inform his medical insurance provider of his departure from
ARDEN in order to be covered for medical expenses in the case of a
non-professional accident. Mr. TRAPPMANN acknowledges that he will be covered by
the Helsana Assurances policy until December 30, 2013 and must therefore arrange
for his own accident insurance by December 31st, 2013.

 

Mr. TRAPPMANN has the option to remain with Helsana on an individual basis and
at his own cost following his last day of employment. Application forms may be
obtained from ARDEN payroll department for this purpose. Should Mr. TRAPPMANN
exercise this option, he should bear in mind that the minimum coverage (LAA)
will apply, which is less than his current cover, unless he specifically
requests and pays for additional coverages.

 

Article 7

 

If Mr. TRAPPMANN is registered with PROGRES under ARDEN's collective health
insurance contract, the last day that he will be covered will be November 301h,
2013.

 

Article 8

 

The vesting rights of Mr. TRAPPMANN resulting from the Pension Plan will be
transferred by Swiss Life to an account designated by him as per his
instructions on a form provided by Human Resources.

 

Article 9

 

Subject to Article 3, the Company will agree to pay the first tuition
installment to the International School in Geneva for the attendance of Mr.
TRAPPMANN's child during the school year 2013- 2014. This first installment
represents 50% of the total school year fees. No further tuition will be paid to
the school after payment of the first installment.

 

 

[initials]   3



Article 10

 

Subject to Article 3, ARDEN will agree to obtain and pay for a career
transitioning service (outplacement) with a reputable company up to a maximum
amount of Fr. 20,000. The outplacement program must start prior to December 1,
2013 and will be paid directly by ARDEN to the career transition company. No
payment will be made in lieu of services.

 

Article 11

 

Through the Transition Period, Mr. TRAPPMANN shall not perform any activities
(paid or unpaid), for a competitor of ARDEN. In case of failure to comply with
this duty of loyalty, Arden reserves the right to deduct any damages suffered by
our company from the payments set forth in this Termination Agreement including
the payments referenced in Article 3 and Article 10.

 

Article 12

 

Mr. TRAPPMANN agrees that for a period of two years after the end of the
employment relationship, he shall not directly or indirectly employ or solicit
any employee of ARDEN or its affiliates to become an employee, partner, or
independent contractor for any business including a competing business.

 

Article 13

 

Both before and after the termination of his employment with ARDEN, Mr.
TRAPPMANN undertakes to keep strictly confidential and not disclose to any
person, without ARDEN's prior written consent, any and all business information
belonging or relating to ARDEN or its affiliated companies, including, but not
limited to business, marketing and sales plans and strategies, pricing and cost
information, product and inventory information, intellectual property
information, operational methods and other trade secrets even if not expressly
stated by ARDEN or its affiliates as being confidential.

 

Article 14

 

Upon execution of this Agreement and prior to his departure from the office, Mr.
TRAPPMANN agrees to return to ARDEN his keys, access card, laptop, blackberry,
Amex card and any other property of ARDEN.


On or before the last day of the Transition Period, ARDEN shall provide to Mr.
TRAPPMANN a draft work certificate relating to Mr. TRAPPMANN. Mr. TRAPPMANN will
be entitled to make comments on the draft work certificate and ARDEN shall
endeavour to take them into consideration.


Unless otherwise required by law, any formal public statements by ARDEN relating
to the departure of Mr. TRAPPMANN will just note his departure and/or will be
consistent with the communication to employees.

 

 

[initials]   4



Article 15

 

ARDEN, on its behalf and on behalf of its subsidiaries and affiliates, and Mr.
TRAPPMANN acknowledge and agree, that they have no claims and hereby release all
claims, known or unknown, of any nature whatsoever relating in any way to Mr.
TRAPPMANN's employment with ARDEN, Mr. TRAPPMANN's position with any affiliates
of ARDEN, or termination of such employment or position against each other. In
the case of Mr. TRAPPMANN's release, it will also extend to any affiliates of
ARDEN and any of ARDEN's or its affiliates', directors, officers, employees,
agents and representatives. Nothing herein shall preclude either party from
raising claims relating to their failure to comply with their respective
obligations under this Agreement. As of the date of his execution of this
agreement, Mr. TRAPPMANN resigns from his position as an officer and/or director
of ARDEN and Elizabeth Arden Switzerland (Holding) Sarl.

 

Article 16

 

This Termination Agreement is exclusively governed by and construed in
accordance with Swiss substantive law.


The sole place of jurisdiction shall be Geneva, Switzerland.

 

Place:     Geneva

 

Place:     Geneva

     

Date:       August 14, 2013

 

Date:       August 14, 2013

     

ELIZABETH ARDEN INTERNATIONAL Sarl

 

DIRK TRAPPMANN

                       

By:

 

/s/ Marie Anne Morgan

 

/s/ Dirk Trappmann











Name:

 

Marie Anne Morgan

       

Title:

 

VP Human Resources, International

                                   

By:

 

David Smith

   











Name:

 

David Smith

       

Title:

 

International Controller

                     

 

5